Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MPR GMBH & CO KG (DE 20 2017 104 340 U1).
Regarding claim 1, MPR discloses a bicycle water bottle system comprising: an internal mount comprising a mounting base (8) and a mounting plate (17b) extending substantially perpendicular to the mounting base, wherein the mounting base is configured to be coupled to a bicycle frame (bicycle frame not currently being claimed in combination due to functional language “configured to be coupled to”); and a water bottle (1) comprising a slot (21) formed in one side of the water bottle, wherein the mounting plate is shaped and sized to fit tightly into the slot of the water bottle, wherein the slot is correspondingly shaped and sized (see “form-fitting element 21 which corresponds to the form-fitting element of the holder” in [0080]-[0081]) to receive the mounting plate and thereby removably couple the water bottle to the mounting plate. 

Regarding claim 5, MPR discloses the system of claim 1, wherein an opening to the slot is funnel-shaped (see Figure 5) for guiding and receiving the mounting base into the slot as the water bottle is removably coupled to the mounting base.
Allowable Subject Matter
5.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that if either of these claims are added to claim 1, the other of these claims will need to be cancelled as they describe different embodiments that do not exist at the same time in a single water bottle system.
6.	Claims 6-17 are allowed.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	2/25/22